November 16, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                RYAN CONSTRUCTION SERVICES, LLC, AND
                  BUILDERS BLUEPRINT, LLC, Appellants
NO. 14-16-00181-CV                           V.

               ROBERT HALF INTERNATIONAL, INC., Appellee
                   ________________________________

       This cause, an appeal from the judgment signed January 11, 2016, was heard
on the transcript of the record. We have inspected the record and find no error in the
order. We order the order of the court below AFFIRMED. We order appellants
Ryan Construction Services, LLC and Builders Blueprint, LLC, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision
certified below for observance.